PER CURIAM.
Miami-Dade County appeals from a judgment entered pursuant to a verdict in a personal injury case. For the reasons that follow, we reverse.
At no point during this litigation did the plaintiff plead or prove actual or constructive knowledge on the part of the County so as to impose liability on the County for the trip and fall. Because of the utter absence of such evidence, the verdict and judgment cannot stand. See Grier v. Metropolitan Dade County, 660 So.2d 273, 275 (Fla. 3d DCA 1995) (“In order to establish a prima facie claim for negligence, a plaintiff must show that defendant had either actual or constructive notice of the alleged negligent condition.”). Accordingly, the trial court erred in denying the County’s motion to dismiss for failure to state a claim, and then again erred in denying the County’s Motion for a Directed Verdict.
Reversed and remanded with directions to enter judgment for the County.